--------------------------------------------------------------------------------

EXHIBIT 10.1

LANTRONIX, INC.
 
2010 STOCK INCENTIVE PLAN
 
1.   Purposes of the Plan.  The purposes of this Plan are:
 

 
· 
to attract and retain the best available personnel for positions of substantial
responsibility,

 

 
· 
to provide incentives to individuals who perform services to the Company, and

 

 
· 
to promote the success of the Company’s business.

 
The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units and
Performance Shares as the Administrator may determine.
 
2.   Definitions.  As used herein, the following definitions will apply:
 
(a)   “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.
 
(b)   “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
 
(c)   “Award” means, individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units and
Performance Shares as the Administrator may determine.
 
(d)   “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan.  The
Award Agreement is subject to the terms and conditions of the Plan.
 
(e)   “Board” means the Board of Directors of the Company.
 
(f)   “Change in Control” means the occurrence of any of the following events:
 
(i)   A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group, (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than 50% of the total voting power of the stock of the
Company; provided, however, that for purposes of this subsection (i), the
acquisition of additional stock by any one Person, who is considered to own more
than 50% of the total voting power of the stock of the Company will not be
considered a Change in Control; or
 
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)   A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or
election.  For purposes of this clause (ii), if any Person is considered to
effectively control the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change in Control; or
 
(iii)   A change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the twelve (12) month period ending on the date of the most recent acquisition
by such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 50% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this subsection (iii), the
following will not constitute a change in the ownership of a substantial portion
of the Company’s assets: (A) a transfer to an entity that is controlled by the
Company’s stockholders immediately after the transfer, or (B) a transfer of
assets by the Company to: (1) a stockholder of the Company (immediately before
the asset transfer) in exchange for or with respect to the Company’s stock, (2)
an entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company, (3) a Person, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company, or (4) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a Person
described in this subsection (iii)(B)(3).  For purposes of this subsection
(iii), gross fair market value means the value of the assets of the Company, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
 
For purposes of this Section 2(f), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.


Notwithstanding the foregoing, a transaction shall not be deemed a Change in
Control unless the transaction qualifies as a change in the ownership of the
Company, change in the effective control of the Company or a change in the
ownership of a substantial portion of the Company’s assets, each within the
meaning of Section 409A of the Code and any proposed or final Treasury
Regulations and Internal Revenue Service guidance that has been promulgated or
may be promulgated thereunder from time to time (“Section 409A”).
 
(g)   “Code” means the Internal Revenue Code of 1986, as amended.  Any reference
to a section of the Code herein will be a reference to any successor or amended
section of the Code.
 
(h)   “Committee” means a committee of Directors or of other individuals
satisfying Applicable Laws appointed by the Board in accordance with Section 4
hereof.
 
(i)   “Common Stock” means the common stock of the Company.
 
 
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
(j)   “Company” means Lantronix, Inc., a Delaware corporation, or any successor
thereto.
 
(k)   “Consultant” means any person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.
 
(l)   “Determination Date” means the latest possible date that will not
jeopardize the qualification of an Award granted under the Plan as
“performance-based compensation” under Section 162(m) of the Code.
 
(m)   “Director” means a member of the Board.
 
(n)   “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code, provided that in the case of Awards other than
Incentive Stock Options, the Administrator in its discretion may determine
whether a permanent and total disability exists in accordance with uniform and
non-discriminatory standards adopted by the Administrator from time to time.
 
(o)   “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company.  Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.
 
(p)   “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(q)   “Fair Market Value” means, as of any date, the value of the Common Stock
as the Administrator may determine in good faith by reference to the price of
such stock on any established stock exchange or a national market system on the
day of determination if the Common Stock is so listed on any established stock
exchange or a national market system.  If the Common Stock is not listed on any
established stock exchange or a national market system, the value of the Common
Stock will be determined as the Administrator may determine in good faith.
 
(r)   “Fiscal Year” means the fiscal year of the Company.
 
(s)   “Incentive Stock Option” means an Option that by its terms qualifies and
is otherwise intended to qualify as an incentive stock option within the meaning
of Section 422 of the Code and the regulations promulgated thereunder.
 
(t)   “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.
 
(u)   “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder.
 
(v)   “Option” means a stock option granted pursuant to Section 6 of the Plan.
 
(w)   “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
 
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
(x)   “Participant” means the holder of an outstanding Award.
 
(y)   “Performance Goals” will have the meaning set forth in Section 11 of the
Plan.
 
(z)   “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Administrator in its sole discretion.
 
(aa)   “Performance Share” means an Award denominated in Shares which may be
earned in whole or in part upon attainment of Performance Goals or other vesting
criteria as the Administrator may determine pursuant to Section 10.
 
(bb)   “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture.  Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.
 
(cc)   “Plan” means this 2010 Stock Incentive Plan.
 
(dd)   “Restricted Stock” means Shares issued pursuant to an Award of Restricted
Stock under Section 8 of the Plan, or issued pursuant to the early exercise of
an Option.
 
(ee)   “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to
Section 9.  Each Restricted Stock Unit represents an unfunded and unsecured
obligation of the Company.
 
(ff)   “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
 
(gg)   “Section 16(b)” means Section 16(b) of the Exchange Act.
 
(hh)   “Service Provider” means an Employee, Director, or Consultant.
 
(ii)   “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.
 
(jj)   “Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that pursuant to Section 7 is designated as a Stock Appreciation
Right.
 
(kk)   “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
 
3.   Stock Subject to the Plan.
 
(a)   Subject to the provisions of Section 14 of the Plan, the maximum aggregate
number of Shares that may be awarded and sold under the Plan is one million
three hundred fifty thousand (1,350,000) Shares plus any Shares subject to
equity compensation awards granted under the 2000 Stock Plan or 1998 Stock
Option Plan that expire or otherwise terminate without having been exercised in
full or that are forfeited to or repurchased by the Company by virtue of their
failure to vest, with the maximum number of Shares to be added to the Plan equal
to two million one hundred thousand shares (2,100,000) Shares.  The Shares may
be authorized, but unissued, or reacquired Common Stock.
 
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)   Full Value Awards.  Any Shares subject to Awards other than Options or
Stock Appreciation Rights will be counted against the numerical limits of this
Section 3 as 1.68 Shares for every one (1) Share subject thereto.  Further, if
Shares acquired pursuant to any such Award are forfeited or repurchased by the
Company and would otherwise return to the Plan pursuant to Section 3(c), 1.68
times the number of Shares so forfeited or repurchased will return to the Plan
and will again become available for issuance.
 
(c)   Lapsed Awards.  If an Award expires or becomes unexercisable without
having been exercised in full, or, with respect to Restricted Stock, Restricted
Stock Units or Performance Shares, is forfeited to or repurchased by the
Company, the unpurchased Shares (or for Awards other than Options and Stock
Appreciation Rights, the forfeited or repurchased Shares) which were subject
thereto will become available for future grant or sale under the Plan (unless
the Plan has terminated).  Upon exercise of a Stock Appreciation Right settled
in Shares, the gross number of Shares covered by the portion of the Award so
exercised will cease to be available under the Plan.  Shares that have actually
been issued under the Plan under any Award will not be returned to the Plan and
will not become available for future distribution under the Plan; provided,
however, that if unvested Shares of Restricted Stock, Restricted Stock Units or
Performance Shares are repurchased by the Company or are forfeited to the
Company, such Shares will become available for future grant under the
Plan.  Shares used to pay the withholding tax related to an Award or to pay for
the exercise price of an Award will not become available for future grant or
sale under the Plan.  To the extent an Award under the Plan is paid out in cash
rather than Shares, such cash payment will not result in reducing the number of
Shares available for issuance under the Plan.  Notwithstanding the foregoing
provisions of this Section 3(c), subject to adjustment provided in Section 14,
the maximum number of Shares that may be issued upon the exercise of Incentive
Stock Options will equal the aggregate Share number stated in Section 3(a),
plus, to the extent allowable under Section 422 of the Code, any Shares that
become available for issuance under the Plan under this Section 3(c).
 
(d)   Share Reserve.  The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.
 
4.   Administration of the Plan.
 
(a)   Procedure.
 
(i)   Multiple Administrative Bodies.  Different Committees with respect to
different groups of Service Providers may administer the Plan.
 
(ii)   Section 162(m).  To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two (2) or more “outside directors” within the
meaning of Section 162(m) of the Code.
 
(iii)   Rule 16b-3.  To the extent desirable to qualify transactions hereunder
as exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.
 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
(iv)   Other Administration.  Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.
 
(b)   Powers of the Administrator.  Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator will have the authority, in its
discretion:
 
(i)   to determine the Fair Market Value;
 
(ii)   to select the Service Providers to whom Awards may be granted hereunder;
 
(iii)   to determine the terms and conditions, not inconsistent with the terms
of the Plan, of any Award granted hereunder;
 
(iv)   to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;
 
(v)   to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
 
(vi)    to modify or amend each Award (subject to Section 19(c) of the Plan);
 
(vii)      to authorize any person to execute on behalf of the Company any
instrument required to effect the grant of an Award previously granted by the
Administrator;
 
(viii)     to allow a Participant to defer the receipt of the payment of cash or
the delivery of Shares that would otherwise be due to such Participant under an
Award pursuant to such procedures as the Administrator may determine; and
 
(ix)   to make all other determinations deemed necessary or advisable for
administering the Plan.
 
(c)   Effect of Administrator’s Decision.  The Administrator’s decisions,
determinations, and interpretations will be final and binding on all
Participants and any other holders of Awards.
 
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
5.   Eligibility.  Nonstatutory Stock Options, Restricted Stock, Restricted
Stock Units, Stock Appreciation Rights, Performance Shares may be granted to
Service Providers.  Incentive Stock Options may be granted only to Employees.
 
6.   Stock Options.
 
(a)   Limitations.
 
(i)   Each Option will be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option.  However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options will be
treated as Nonstatutory Stock Options.  For purposes of this Section 6(a),
Incentive Stock Options will be taken into account in the order in which they
were granted.  The Fair Market Value of the Shares will be determined as of the
time the Option with respect to such Shares is granted.
 
(ii)   The Administrator will have complete discretion to determine the number
of Shares subject to an Option granted to any Participant, provided that during
any Fiscal Year, no Participant will be granted Option or Stock Appreciation
Rights covering more than, in the aggregate, two million five hundred
(2,500,000) Shares.
 
(b)   Term of Option.  The Administrator will determine the term of each Option
in its sole discretion; provided, however, that the term will be no more than
seven  (7) years from the date of grant thereof.  Moreover, in the case of an
Incentive Stock Option granted to a Participant who, at the time the Incentive
Stock Option is granted, owns stock representing more than 10% of the total
combined voting power of all classes of stock of the Company or any Parent or
Subsidiary, the term of the Incentive Stock Option will be five (5) years from
the date of grant or such shorter term as may be provided in the Award
Agreement.
 
(c)   Option Exercise Price and Consideration.
 
(i)   Exercise Price.  The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator, but
will be no less than 100% of the Fair Market Value per Share on the date of
grant.  In addition, in the case of an Incentive Stock Option granted to an
Employee who, at the time the Incentive Stock Option is granted, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than 110% of the Fair Market Value per Share on the date of
grant.  Notwithstanding the foregoing provisions of this Section 6(c), Options
may be granted with a per Share exercise price of less than 100% of the Fair
Market Value per Share on the date of grant pursuant to a transaction described
in, and in a manner consistent with, Section 424(a) of the Code.
 
(ii)   Waiting Period and Exercise Dates.  At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.
 
 
 
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
(iii)     No Repricing.  The exercise price for an Option may not be reduced
without the consent of the Company’s stockholders.  This shall include, without
limitation, a repricing of the Option as well as an Option exchange program
whereby the Participant agrees to cancel an existing Option in exchange for an
Option, Stock Appreciation Right, other Award or cash.
 
(iv)   Form of Consideration.  The Administrator will determine the acceptable
form(s) of consideration for exercising an Option, including the method of
payment, to the extent permitted by Applicable Laws (and, in the case of an
Incentive Stock Option, shall be determined at the time of grant).  Such
consideration may consist of, without limitation, (1) cash, (2) check, (3)
promissory note, to the extent permitted by Applicable Laws, (4) other vested
Shares, provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised and provided that accepting such Shares, in the sole
discretion of the Administrator, shall not result in any adverse accounting
consequences to the Company, (5) consideration received by the Company under a
cashless exercise program implemented by the Company in connection with the
Plan, (6) such other consideration and method of payment for the issuance of
Shares to the extent permitted by Applicable Laws, or (7) any combination of the
foregoing methods of payment.  In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.
 
(d)   Exercise of Option.
 
(i)   Procedure for Exercise; Rights as a Stockholder.  Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement.  An Option may not be exercised for a fraction of a
Share.
 
An Option will be deemed exercised when the Company receives: (i) notice of
exercise (in such form as the Administrator specifies from time to time) from
the person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised (together with any applicable
withholding taxes).  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 14 of the Plan.
 
(ii)   Termination of Relationship as a Service Provider.  If a Participant
ceases to be a Service Provider, other than upon the Participant’s termination
as the result of the Participant’s death or Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent that the Option is vested on the date of
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement).  In the absence of a specified time
in the Award Agreement, the Option will remain exercisable for ninety (90) days
following the Participant’s termination.  Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan.  If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.
 
 
 
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
(iii)     Disability of Participant.  If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination.  Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan.  If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.
 
(iv)   Death of Participant.  If a Participant dies while a Service Provider,
the Option may be exercised following the Participant’s death within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator.  If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution.  In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death.  Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan.  If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.
 
(v)   Other Termination.  A Participant’s Award Agreement may also provide that
if the exercise of the Option following the termination of Participant’s status
as a Service Provider (other than upon the Participant’s death or Disability)
would result in liability under Section 16(b), then the Option will terminate on
the earlier of (A) the expiration of the term of the Option set forth in the
Award Agreement, or (B) the 10th day after the last date on which such exercise
would result in such liability under Section 16(b), but in no event later than
the original full term of the Option.  Finally, a Participant’s Award Agreement
may also provide that if the exercise of the Option following the termination of
the Participant’s status as a Service Provider (other than upon the
Participant’s death or Disability) would be prohibited at any time solely
because the issuance of Shares would violate the registration requirements under
the Securities Act, then the Option will terminate on the earlier of (A) the
expiration of the term of the Option, or (B) the expiration of a period of
ninety (90) days after the termination of the Participant’s status as a Service
Provider during which the exercise of the Option would not be in violation of
such registration requirements.
 
 
 
 
 
 
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
7.   Stock Appreciation Rights.
 
(a)   Grant of Stock Appreciation Rights.  Subject to the terms and conditions
of the Plan, a Stock Appreciation Right may be granted to Service Providers at
any time and from time to time as will be determined by the Administrator, in
its sole discretion.
 
(b)   Number of Shares.  The Administrator will have complete discretion to
determine the number of Stock Appreciation Rights granted to any Participant,
provided that during any Fiscal Year, no Participant will be granted Options or
Stock Appreciation Rights covering more than, in the aggregate, two million five
hundred (2,500,000) Shares.
 
(c)   Exercise Price and Other Terms.  The Administrator, subject to the
provisions of the Plan, will have complete discretion to determine the terms and
conditions of Stock Appreciation Rights granted under the Plan, provided,
however, that the exercise price will be not less than 100% of the Fair Market
Value of a Share on the date of grant.
 
(d)   Stock Appreciation Right Agreement.  Each Stock Appreciation Right grant
will be evidenced by an Award Agreement that will specify the exercise price
(which may not be less than 100% of the Fair Market Value of the underlying
Shares on the grant date), the term of the Stock Appreciation Right, the
conditions of exercise, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.
 
(e)   Expiration of Stock Appreciation Rights.  A Stock Appreciation Right
granted under the Plan will expire upon the date determined by the
Administrator, in its sole discretion, and set forth in the Award Agreement;
provided, however, that the term will be no more than seven  (7) years from the
date of grant thereof.  Notwithstanding the foregoing, the rules of Section 6(d)
also will apply to Stock Appreciation Rights.
 
(f)   No Repricing.  The exercise price for a Stock Appreciation Right may not
be reduced without the consent of the Company’s stockholders.  This shall
include, without limitation, a repricing of the Stock Appreciation Right as well
as a Stock Appreciation Right exchange program whereby the Participant agrees to
cancel an existing Stock Appreciation Right in exchange for an Option, Stock
Appreciation Right or other Award.
 
(g)   Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:
 
(i)   The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times
 
(ii)   The number of Shares with respect to which the Stock Appreciation Right
is exercised.
 
(iii)   At the discretion of the Administrator, the payment upon Stock
Appreciation Right exercise may be in cash, in Shares of equivalent value, or in
some combination thereof, as specified in the Award Agreement.
 
 
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
8.   Restricted Stock.
 
(a)   Grant of Restricted Stock.  Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.
 
(b)   Restricted Stock Agreement.  Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the
Administrator, in its sole discretion, will determine.  Notwithstanding the
foregoing sentence, during any Fiscal Year no Participant will be granted more
than an aggregate of one million (1,000,000) Shares of Restricted Stock,
Restricted Stock Units and Performance Shares.  Unless the Administrator
determines otherwise, Shares of Restricted Stock will be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.
 
(c)   Transferability.  Except as provided in this Section 8, Shares of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction.
 
(d)   Other Restrictions.  The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.
 
(e)   Removal of Restrictions.  Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction.  The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.
 
(f)   Voting Rights.  During the Period of Restriction, Service Providers
holding Shares of Restricted Stock granted hereunder may exercise full voting
rights with respect to those Shares, unless the Administrator determines
otherwise.
 
(g)   Dividends and Other Distributions.  During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement.Any such dividends or distributions
will be subject to the same vesting restrictions as the Shares of Restricted
Stock with respect to which they were paid.
 
(h)   Return of Restricted Stock to Company.  On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
 
(i)   Section 162(m) Performance Restrictions.  For purposes of qualifying
grants of Restricted Stock as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals will be set by the Administrator on or before the Determination Date.  In
granting Restricted Stock which is intended to qualify under Section 162(m) of
the Code, the Administrator will follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 
 
9.   Restricted Stock Units.
 
(a)   Grant.  Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator.  Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 9(d), may be left to the discretion of the
Administrator.  Notwithstanding anything to the contrary in this subsection (a),
during any Fiscal Year no Participant will be granted more than an aggregate of
one million (1,000,000) Shares of Restricted Stock, Restricted Stock Units and
Performance Shares.
 
(b)   Vesting Criteria and Other Terms.  The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant.  The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment or status as  a Service Provider), or
any other basis determined by the Administrator in its discretion.  After the
grant of Restricted Stock Units, the Administrator, in its sole discretion, may
reduce or waive any restrictions for such Restricted Stock Units.  Each Award of
Restricted Stock Units will be evidenced by an Award Agreement that will specify
the vesting criteria, and such other terms and conditions as the Administrator,
in its sole discretion will determine.  The Administrator, in its discretion,
may accelerate the time at which any restrictions will lapse or be removed.
 
(c)   Earning Restricted Stock Units.  Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement.
 
(d)   Form and Timing of Payment.  Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) set forth in the Award
Agreement.  The Administrator, in its sole discretion, may pay earned Restricted
Stock Units in cash, Shares, or a combination thereof.  Shares represented by
Restricted Stock Units that are fully paid in cash again will be available for
grant under the Plan.
 
(e)   Cancellation.  On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
 
(f)   Section 162(m) Performance Restrictions.  For purposes of qualifying
grants of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals will be set by the Administrator on or before the Determination Date.  In
granting Restricted Stock Units which are intended to qualify under
Section 162(m) of the Code, the Administrator will follow any procedures
determined by it from time to time to be necessary or appropriate to ensure
qualification of the Award under Section 162(m) of the Code (e.g., in
determining the Performance Goals).
 
 
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
10.   Performance Shares.
 
(a)   Grant of Performance Shares.  Performance Shares may be granted to Service
Providers at any time and from time to time, as will be determined by the
Administrator, in its sole discretion.  The Administrator will have complete
discretion in determining the number of Performance Shares granted to each
Participant provided that during any Fiscal Year, for Performance Shares
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m) of the Code, no Participant will be granted more than an
aggregate of one million (1,000,000) Shares of Restricted Stock, Restricted
Stock Units and Performance Shares.
 
(b)   Value of Performance Shares.  Each Performance Share will be granted with
a fixed dollar payout price.  Upon vesting, the Participant shall receive Shares
with a Fair Market Value on the vesting date that is equal to the fixed dollar
payout price, rounded down to the nearest whole Share.
 
(c)   Performance Objectives and Other Terms.  The Administrator will set
performance objectives or other vesting provisions.  The Administrator may set
vesting criteria based upon the achievement of Company-wide, business unit, or
individual goals (including, but not limited to, continued employment or status
as  a Service Provider), or any other basis determined by the Administrator in
its discretion.
 
(d)   Earning of Performance Shares.  After the applicable Performance Period
has ended, the holder of Performance Shares will be entitled to receive a payout
of the number of Performance Shares earned by the Participant over the
Performance Period, to be determined as a function of the extent to which the
corresponding performance objectives or other vesting provisions have been
achieved.  After the grant of a Performance Share, the Administrator, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Share.
 
(e)   Form and Timing of Payment of Performance Shares.  Payment of earned
Performance Shares will be made as soon as practicable after the expiration of
the applicable Performance Period in Shares (which have an aggregate Fair Market
Value equal to the fixed dollar payout value on the vesting date, rounded down
to the nearest whole Share).
 
(f)   Cancellation of Performance Shares.  On the date set forth in the Award
Agreement, all unearned or unvested Performance Shares will be forfeited to the
Company, and again will be available for grant under the Plan.
 
(g)   Section 162(m) Performance Restrictions.  For purposes of qualifying
grants of Performance Shares as “performance-based compensation” under
Section 162(m) of the Code, the Administrator, in its discretion, may set
restrictions based upon the achievement of Performance Goals.  The Performance
Goals will be set by the Administrator on or before the Determination Date.  In
granting Performance Shares which are intended to qualify under Section 162(m)
of the Code, the Administrator will follow any procedures determined by it from
time to time to be necessary or appropriate to ensure qualification of the Award
under Section 162(m) of the Code (e.g., in determining the Performance Goals).
 
 
 
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
11.   Performance Goals.  The granting and/or vesting of Awards of Restricted
Stock, Restricted Stock Units and Performance Shares may be made subject to the
attainment of performance goals relating to one or more business criteria within
the meaning of Section 162(m) of the Code and may provide for a targeted level
or levels of achievement (“Performance Goals”) including (a) earnings per share,
(b) operating cash flow, (c) operating income, (d) profit metrics (such as EBIDA
profitability or Non-GAAP profitability) (e) return on assets, (f) return on
equity, (g) return on sales, (h)  revenue, (i) stock price, (j) growth in
stockholder value relative to the moving average of the S&P 500 Index or another
index, (k) gross margin, (l) operating expenses or operating expenses as a
percentage of revenue, (m) earnings (which may include earnings before interest
and taxes, earnings before taxes and net earnings), (n) return on capital,
(o) return on assets or net assets, (p) return on investment, (q) operating
margin, (r) market share, (s) contract awards or backlog, (t) overhead or other
expense reduction, (u) objective customer indicators, (v) new product invention
or innovation, (w) attainment of research and development milestones, (x) total
stockholder return, and (y) working captial.  Any Performance Goals may be used
to measure the performance of the Company as a whole or a Subsidiary or other
business unit or segment of the Company and may be measured relative to a peer
group or index.  Any criteria used may be measured, as applicable (i) in
absolute terms, (ii) against another company or companies, on a per-share basis,
and/or (iii) on a pre-tax or post-tax basis (if applicable).  The Performance
Goals may differ from participant to participant and from Award to Award.  In
establishing the Performance Goals, the Administrator shall determine whether to
determine such goals in accordance with United States Generally Accepted
Accounting Principles (“GAAP”), in accordance with accounting principles
established by the International Accounting Standards Board (“IASB Principles”)
or which may be adjusted when established to either exclude any items otherwise
includable under GAAP or under IASB Principles or include any items otherwise
excludable under GAAP or under IASB Principles.
 
12.   Leaves of Absence; Transfer Between Locations.  Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence.  A Service Provider will not cease to be an
Employee in the case of (i) any leave of absence approved by the Company, or
(ii) transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.  For purposes of Incentive Stock Options, no such
leave may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract.  If reemployment upon expiration of
a leave of absence approved by the Company is not so guaranteed, then six (6)
months and one day following the commencement of such leave any Incentive Stock
Option held by the Participant will cease to be treated as an Incentive Stock
Option and will be treated for tax purposes as a Nonstatutory Stock Option.
 
13.   Transferability of Awards.  Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Participant, only by the Participant.  If the Administrator makes an Award
transferable, such Award will contain such additional terms and conditions as
the Administrator deems appropriate; provided, however, that in no event may an
Award be transferred to a third party for value.
 
14.   Adjustments; Dissolution or Liquidation; Merger or Change in Control.
 
(a)   Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, will adjust the number and class
of Shares that may be delivered under the Plan and/or the number, class, and
price of Shares covered by each outstanding Award, and the numerical Share
limits set forth in Sections 3, 6, 7, 8, 9, and 10.
 
 
 
 
 
 
-14-

--------------------------------------------------------------------------------

 
 
(b)   Dissolution or Liquidation.  In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed
transaction.  To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
 
(c)   Change in Control.  In the event of a merger or Change in Control, each
outstanding Award will be treated as the Administrator determines, including,
without limitation, that each Award will be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation (the “Successor Corporation”).  The Administrator will not
be required to treat all Awards similarly in the transaction.
 
In the event that the Successor Corporation does not assume or substitute for
the Award, the Participant will fully vest in and have the right to exercise all
of his or her outstanding Options and Stock Appreciation Rights, including
Shares as to which such Awards would not otherwise be vested or exercisable, all
restrictions on Restricted Stock will lapse, and, with respect to Restricted
Stock Units and Performance Shares, all Performance Goals or other vesting
criteria will be deemed achieved at target levels and all other terms and
conditions met.  In addition, if an Option or Stock Appreciation Right is not
assumed or substituted for in the event of a Change in Control, the
Administrator will notify the Participant in writing or electronically that the
Option or Stock Appreciation Right will be fully vested and exercisable for a
period of time determined by the Administrator in its sole discretion (but in no
event longer than the original full term), and the Option or Stock Appreciation
Right will terminate upon the expiration of such period.
 
For the purposes of this subsection (c), an Award will be considered assumed if,
following the Change in Control, the Award confers the right to purchase or
receive, for each Share subject to the Award immediately prior to the Change in
Control, the consideration (whether stock, cash, or other securities or
property) or, in the case of a Stock Appreciation Right upon the exercise of
which the Administrator determines to pay cash or a Performance Share which the
Administrator can determine to pay in cash, the fair market value of the
consideration received in the merger or Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares); provided, however, that
if such consideration received in the Change in Control is not solely common
stock of the Successor Corporation, the Administrator may, with the consent of
the Successor Corporation, provide for the consideration to be received upon the
exercise of an Option or Stock Appreciation Right or upon the payout of a
Restricted Stock Unit or Performance Share, for each Share subject to such
Award, to be solely common stock of the Successor Corporation equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.
 
Notwithstanding anything in this Section 14(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more Performance
Goals or other performance criteria will not be considered assumed if the
Company or its successor modifies any of such Performance Goals or other
performance criteria without the Participant’s consent; provided, however, a
modification to such Performance Goals or other performance criteria only to
reflect the Successor Corporation’s post-Change in Control corporate structure
will not be deemed to invalidate an otherwise valid Award assumption.
 
 
 
 
 
 
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
15.   Tax Withholding
 
(a)   Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
 
(b)   Withholding Arrangements.  The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation) (i) paying cash, (ii) electing to have the Company withhold
otherwise deliverable cash or Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (iii) delivering to the Company
already-owned Shares having a Fair Market Value equal to the amount required to
be withheld, or (iv) selling a sufficient number of Shares otherwise deliverable
to the Participant through such means as the Administrator may determine in its
sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount which the Administrator agrees may be withheld at
the time the election is made, not to exceed the amount determined by using the
maximum federal, state or local marginal income tax rates applicable to the
Participant with respect to the Award on the date that the amount of tax to be
withheld is to be determined.  The Fair Market Value of the Shares to be
withheld or delivered will be determined as of the date that the taxes are
required to be withheld.
 
16.   No Effect on Employment or Service.  Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
 
17.   Date of Grant.  The date of grant of an Award will be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator.  Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.
 
18.   Term of Plan.  Subject to Section 22 of the Plan, the Plan will become
effective upon its approval by the Company’s stockholders.  It will continue in
effect for a term of ten (10) years from the date of the initial Board action
unless terminated earlier under Section 19 of the Plan.
 
 
 
 
 
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
19.   Amendment and Termination of the Plan.
 
(a)   Amendment and Termination.  The Administrator may at any time amend,
alter, suspend or terminate the Plan.
 
(b)   Stockholder Approval.  The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
 
(c)   Effect of Amendment or Termination.  No amendment, alteration, suspension,
or termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the
Company.  Termination of the Plan will not affect the Administrator’s ability to
exercise the powers granted to it hereunder with respect to Awards granted under
the Plan prior to the date of such termination.
 
20.   Conditions Upon Issuance of Shares.
 
(a) Legal Compliance.  Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.
 
(b) Investment Representations.  As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
 
21.   Inability to Obtain Authority.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.
 
22.   Stockholder Approval.  The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted.  Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.
 
 
 
 
-17-

--------------------------------------------------------------------------------
